Title: To George Washington from Brigadier General George Clinton, 26 July 1777
From: Clinton, George
To: Washington, George



D: Sir,
Fort Montgomery [N.Y.] July 26th 1777

When I had the Pleasure of seeing your Excellency at Ramapogh I mentioned that the Terms for which the two Militia Regiments stationed at this Post were engaged in Service expired the last of this Month at which Time unless a Reinforcement is sent here by General Putnam the whole Strength we shall have at this important Station will

be Colo: Dubois’s Regimt two Companies of Artillery and a Detachment of about 150 Continental Troops under Lieut: Colo: Meggs.
I have this Day wrote to General Putnam on the Subject that he may so order Matters as to furnish a Reinforcement to this Garrison if he shall judge it expedient.
I have had a second Call to attend at Kingston and take the Oath of Office in Consequence of my late Appointment and as the new Legislature of this State are to meet on the first of August it will be necessary that I should leave this so as to be there a Day or two previous to their Meeting.
This I have also mentioned to Genl Putnam and requested Leave of Absence for an unlimited Time as the Affairs of Government render it uncertain whether I shall be able during the present Company to return to the Campaign at this Post.
It is with a Degree of Pain that I am under a Necessity of asking Permission at this Time to quit the Service especially as the Designs of the Enemy are not fully known and should the Business of my new Appointment admit of it I will most chearfully return to the Army until the Fate of the present Campaign is determined. I am with much Esteem your Excellency’s most obedt servt

Geo. Clinton

